DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-8 are pending in this application.  
	Claims 1-2 and 5-8 are currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 09/16/2022, with respect to claims 1-8 Interpreted under 35 U.S.C 112 (f) have been fully considered and are persuasive based on the new amendments added to the claims. Therefore, the 35 U.S.C 112 (f) Interpretation of Claims 1-8 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 09/16/2022, with respect to claims 1-8 rejected under 35 U.S.C 102(a)(1) as being anticipated by Ariyama (US PAT No. 5,162,845) have been fully considered and are persuasive.  The 35 U.S.C 102(a)(1) Rejection of Claims 1-8 has been withdrawn. 

Claim Objections
5.	Claim 1 is objected to because of the following informalities:  In claim 1 lines 12-13. Please change ***an accommodating portion that is provided in at least one of the lower unit and the upper unit***to ***an accommodating portion that is provided in at least one of the lower unit or the upper unit***. Appropriate correction is required.

Dependent claims 2-8 are also objected based on their respective claim dependency.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1 it is unclear what is meant by “wherein a length of the ground wire in a width direction is larger than a length corresponding to a gap between the accommodating portion and the signal wire in the width direction.”. Applicant’s spec par [0025] provides a brief description with regard to “the length of the ground wiring member is larger than the length corresponding to the gap between the accommodating portion and the signal 6 wiring member, in the width direction, and it is thus suppressed that the ground wiring member enters the gap between the accommodating portion and the signal wiring member.”, however, one of ordinary skill in the art would not be able to interpret (i.e. the length of the ground wiring member as described in the Applicant’s spec Para [0025] as that of the ground wire as detailed in claim 1.). Examiner will interpret the following limitation as: “wherein a length of the ground wire in a width direction is longer in length corresponding to a gap between the accommodating portion and the signal wire in the width direction.”

Dependent claims 2-8 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor respectively.

Allowable Subject Matter
11.	Claim(s) 2-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 2, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the ground wire includes:
a narrow portion;
a wide portion that has a width larger than a length corresponding to a width of the narrow portion in the width direction.

	Referring to claim 3, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the wide portion is formed integrally with the narrow portion and is widened in the width direction from the narrow portion.” 

Referring to claim 4, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the narrow portion is a linear member, and 
the wide portion is a plate-shaped member which is provided separately from the linear member and has a width larger than a length of the narrow portion in the width direction, and in which a plurality of hole portions through which the narrow portion is inserted are formed.”

	Referring to claim 5, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the wide portion overlaps a curved portion of the signal wire curved in accordance with pivot of the upper unit, in a thickness direction of the signal wire.”	

Referring to claim 6, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein the accommodating portion is provided with a facing portion facing the wide portion in a length direction of the ground wire.”

	Referring to claim 7, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein a part of the accommodating portion overlaps a pivot shaft portion in an axial direction of the pivot shaft portion, the pivot shaft portion connecting the lower unit and the upper unit to each other.”

	Referring to claim 8, the prior art searched, cited and of record neither anticipates nor suggests in the claimed combinations, “wherein 
the accommodating portion includes a first accommodating portion provided in the lower unit and a second accommodating portion provided in the upper unit, and 
at least one of the first accommodating portion and the second accommodating portion is provided with a restricting portion that restricts movement of the signal wire in the width direction.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARRYL V DOTTIN/
Primary Examiner, Art Unit 2677